Citation Nr: 0701703	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-04 455	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

4.  Entitlement to a compensable rating for residuals of a 
left fibula fracture.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 to April 1972.

This appeal to the Board of Veterans' Appeals (Board) is from 
two rating decisions.  A May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, reopened and then denied the veteran's 
claim for service connection for hearing loss.  The RO also 
denied his claim for service connection for tinnitus.  An 
August 2004 RO decision also denied an additional claim for a 
compensable rating for residuals of a left fibula fracture.

Irrespective of the RO's determination insofar as whether to 
reopen the veteran's claim for bilateral hearing loss, the 
Board must make this threshold preliminary determination 
because this in turn affects the Board's jurisdiction to 
review the merits of the underlying claim.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92 
(March 4, 1992).

In part because of recent developments, the Board is 
remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board recently received a temporary file from the 
veteran's local representative.  It contains procedural 
documents and VA outpatient treatment records that have not 
been considered by the RO.  Some of these records address 
problems with the veteran's left lower extremity and, 
therefore, are relevant to his claim for a higher rating for 
the residuals of his left fibula fracture.  Documentation 
indicates this temporary folder was kept at the RO and may 
have even been treated as a claims file, separate from the 
file of record at the Board.

There is no indication this temporary folder, and the 
evidence within, was considered by the RO prior to issuing 
the April 2005 supplemental statement of the case (SSOC).  
Therefore, the claims file - including this additional 
evidence, must be remanded to the RO for appropriate 
development.  See 38 C.F.R. § 19.37(a) (If a statement of the 
case (SOC) or SSOC was issued before receipt of additional 
evidence, the RO must furnish an SSOC addressing this 
additional evidence unless the evidence is duplicative or is 
not relevant to the issue(s) on appeal).

The veteran's claim for service connection for bilateral 
hearing loss was first considered and denied by the RO in an 
August1983 rating decision.  The RO noted indications of 
hearing loss upon the veteran's enlistment into the military 
and after service during his May 1983 VA audiometric 
examinations.  However, the claim was denied because his 
hearing was found to be normal during his last two 
evaluations in service, including at the time of his 
discharge.

The veteran perfected a timely appeal of the RO's 1983 
decision to the Board.  In July 1984, his representative 
submitted correspondence to the Board identifying only right 
ear hearing loss as being the issue on appeal.  The claim for 
left ear hearing loss was deemed withdrawn at that time and 
there was no further action on that claim.  See 38 C.F.R. 
§ 20.204 (2006).  Then, in May 1998, the Board confirmed the 
RO's denial of service connection for right ear hearing loss.  
See 38 U.S.C.A. §§ 5109A, 7103(a); 38 C.F.R. §§ 3.104, 
3.105(a), 20.1100(a), 20.1103, 20.1104 (2006) (a decision by 
the Board is final and binding on a claimant unless the 
Chairman of the Board orders reconsideration of the decision, 
the claimant files an appeal to the U.S. Court of Appeals for 
Veterans Claims (Court), or some other exceptional 
circumstance such as the decision was 
clearly and unmistakably erroneous (CUE).  See also 38 
U.S.C.A. § 7103(a); 38 C.F.R. § 20.1104 (when the Board 
affirms a determination of the RO, that determination is 
subsumed by the final appellate decision).



Because the veteran's left ear hearing loss appeal was 
withdrawn and his right ear hearing loss claim was not 
appealed following the Board's 1998 decision, there must be 
new and material evidence since those decisions to reopen 
these claims and warrant further consideration of them on a 
de novo basis.  38 U.S.C.A. § 5108 (West 2002), 38 C.F.R. § 
3.156 (2006); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

During the pendency of this appeal, and subsequent to the 
RO's April 2005 SSOC, the Court issued a decision in the 
consolidated appeal of Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
Shortly after its decision in Dingess/Hartmann, the Court 
issued another decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In that decision, the Court held that VA must notify 
a claimant of the evidence and information necessary to 
reopen a previously denied claim, and must notify the 
claimant of the evidence and information necessary to 
establish his entitlement to the underlying claim for the 
benefit sought, i.e., service connection.  The Court noted 
that VA's obligation to provide a claimant with notice of 
what constitutes new and material evidence to reopen a 
service connection claim may be affected by the evidence 
which was of record at the time that the prior claim was 
finally denied.  The Court further stated that the VCAA 
requires, in the context of a claim to reopen, that the 
Secretary look at the bases for the denial in the prior 
decision(s) and respond with a notice letter which describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection which 
were found insufficient in the previous denial(s).

The RO did send February and June 2004 letters addressing the 
requirements for establishing new and material evidence to 
reopen the veteran's hearing loss claim, service connection 
for his tinnitus claim, and an increased rating for his left 
fibula fracture residuals claim.  However, he was not 
notified of the requirements for establishing "material" 
evidence, in light of the prior final denials of his hearing 
loss claim.  In addition, there is no indication he was 
informed that a degree of disability and an effective date 
would be assigned for any claim for which service connection 
is granted.  Finally, the May 2002 letter regarding his left 
fibula fracture residuals did not notify him that an 
effective date would be assigned if an increase is granted.  
As the claim is otherwise being remanded, proper notice under 
38 C.F.R. § 3.159 (2006) must be sent.

Also, during his June 2005 hearing, the veteran and his wife 
testified that his left leg is progressively worsening.  VA's 
General Counsel has indicated that when it is asserted that 
the severity of a service-connected disability has increased 
since the most recent rating examination, an additional 
examination is required to assess the current severity.  
VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 
6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 
(1991).  Therefore, the veteran should be accorded a VA 
orthopedic examination.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Review the claims file and send the 
veteran a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) advising him of the type of 
evidence which would be new and material 
based on the reasons for the previous 
denials of benefits, and explaining his 
and VA's respective responsibilities in 
obtaining the supporting evidence as 
outlined by the Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  
[Note:  Although the RO has reopened the 
hearing loss claim, suggesting this 
additional Kent notice is now unnecessary, 
the Board still needs to make this 
threshold preliminary determination to 
have jurisdiction to readjudicate the 
underlying claim on the merits.]

*Also provide the veteran an explanation 
of the information or evidence needed to 
establish a downstream disability rating 
and an effective date, as appropriate, for 
the claims on appeal.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain the names and addresses of all 
VA and non-VA medical care providers who 
have treated the veteran for hearing loss, 
tinnitus, and residuals of a left fibula 
fracture since August 2004.  With his 
authorization, obtain these records.

3.  Schedule the veteran for a VA 
orthopedic examination to ascertain the 
current severity of his left fibula 
fracture residuals.  To facilitate making 
this important determination, his claims 
file must be made available to the 
designated examiner for review of the 
pertinent medical history.  The examiner 
should perform all necessary diagnostic 
testing and evaluation.

Following this examination, the examiner 
should discuss the extent of all symptoms 
that are associated with the veteran's 
left fibula fracture, as opposed to other 
non-service connected conditions.  If the 
examiner is unable to distinguish between 
service-connected and non-service 
connected symptomatology, then he should 
so state.

4.  Then readjudicate the claims for 
hearing loss, tinnitus, and left fibula 
fracture residuals in light of the 
additional evidence obtained.  If these 
claims are not granted to the veteran's 
satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to respond to it before 
returning the case to the Board.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


